DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 
Response to Amendment
The response filed 1 March 2021 has been entered. Claims 1, 3-19, and 21-24 are pending in the application.  Claims 2 and 20 remain canceled from consideration.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  both claims recite the limitation “an return port” in respective line 2 of the claims.  The limitation should read “a return port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Davis (U.S. Patent 6,857,444) or, in the alternative, under 35 U.S.C. 103 as obvious over Davis in view of Alexander (U.S. Patent Publication 2008/0245425).
Regarding claim 1, Davis discloses a safety valve 35 for a hydraulic or pneumatic tool, comprising:
a body (the exterior surfaces of the pressure washer as seen in FIG. 6 creates the body) defining an incoming fluid passage 65 via which fluid is able to pass from a fluid reservoir (“reservoir”) through the body to a tool head 145/40, and a return fluid passage 130 via which fluid is able to return from the tool head through the body to the fluid reservoir,
a diverter 140 displaceably arranged between at least two positions wherein in a first position (FIG. 4) of the at least two positions the fluid is able to bypass the tool head and return to the fluid reservoir to prevent operation of the tool head and in a second position (FIG. 5) of the at least two positions the fluid is able to flow to the tool head to allow operation of the tool head,
a biasing means 80 operatively biasing a tapered portion 265 of the diverter into either a fail-safe position or a fail-dangerous position (Col. 2 line 51-Col. 3 line 4); and

Regarding claim 3, Davis discloses the safety valve allows operation of the tool head when the actuator is actuated (Col. 6 line 30-36).
Regarding claim 5, Davis discloses the body defines a tool head connection (via 30), whereby the tool head is arranged in fluid communication with the incoming fluid passage and the return fluid passage (FIG. 1, 6).
Regarding claim 6, Davis discloses the tool head connection comprises fluid hose connectors (FIG. 1, 6).
Regarding claim 7, Davis discloses the body defines a fluid reservoir connection whereby the fluid reservoir is arranged in fluid communication with the incoming fluid passage and the return fluid passage (FIG. 1, 6; Col. 5 line 40-57).
Regarding claim 8, Davis discloses the fluid reservoir connection comprises fluid hose connectors (FIG. 1, 6).
Regarding claim 9, Davis discloses the diverter defines a conduit 155 which defines a shunting passage (through 155) when in one of the at least two positions (FIG. 4; Col. 5 line 40-57).
Regarding claim 10, Davis discloses the diverter is configured to redirect fluid to a shunting passage 155 defined by the body when in one of the at least two positions (FIG. 4; Col. 5 line 40-57).
Regarding claim 11, Davis discloses the biasing means comprises a spring (FIG. 2).
Regarding claim 12, Davis discloses the body is shaped, dimensioned and configured to engage the tool head so that an operator is able to use the tool head with the actuator in a manually actuatable location (FIG. 6).

Regarding claim 15, Davis discloses the actuator comprises a switch, button, or handle (FIG. 6; Col. 6 line 28-29).
Regarding claim 16, Davis discloses a hydraulic or pneumatic tool assembly comprising:
a tool head 40/145;
a fluid reservoir (“reservoir”) for operatively supplying the tool head with hydraulic or pneumatic fluid; 
a safety valve 35 fitted to the tool head, wherein the safety valve has a body 70 defining an incoming fluid passage 65 via which fluid is able to pass from the fluid reservoir through the body to the tool head, and a return fluid passage 130 via which fluid is able to return from the tool head through the body to the fluid reservoir;
a diverter 140 displaceably arranged between at least two positions, wherein in a first position (FIG. 4) of the at least two positions the fluid is able to bypass the tool head and return to the fluid reservoir to prevent operation of the tool head and in a second position (FIG. 5) of the at least two positions the fluid is able to flow to the tool head to allow operation of the tool head;
a biasing means 80 operatively biasing a tapered portion 265 of the diverter into either a fail-safe position or a fail-dangerous position (Col. 2 line 51-Col. 3 line 4); and 
an actuator (“trigger”) on an outside portion of the body, wherein the actuator is configured so that actuation thereof counteracts the biasing means and actuates the diverter into one of the at least two positions (FIG. 1-6; Col. 2 line 51-Col. 4 line 18, Col. 5 line 36-64).
Regarding claim 17, Davis discloses the fluid reservoir comprises a fluid storage means (“reservoir”) and a pump 25 for supplying the fluid under pressure to the tool head via the safety valve (FIG. 1, 6; Col. 3 line 5-11).

Regarding claim 21, Davis discloses the tapered portion comprises a proruption (at 265) from a surface of the diverter closest to the biasing means (FIG. 2-5).
Regarding claim 22, Davis discloses at least the actuator, the body, the diverter, and the biasing means are capable of being held by one person (FIG. 1, 6).
Regarding claim 23, Davis discloses the actuator is connected (all elements of the pressure washer are connected to each other) to the body (FIG. 6).
Regarding claim 24, Davis discloses the actuator moves in a direction that is coplanar with the largest dimension of the body (FIG. 6).
The actuator can be rotated along with the spray gun 40 to be positioned in any orientation with respect to the largest dimension of the body.

Alternatively, regarding claim 1, Davis discloses a safety valve 35 for a hydraulic or pneumatic tool, comprising:
a body 70 defining an incoming fluid passage 65 via which fluid is able to pass from a fluid reservoir (“reservoir”) through the body to a tool head 145/40, and a return fluid passage 130 via which fluid is able to return from the tool head through the body to the fluid reservoir,
a diverter 140 displaceably arranged between at least two positions wherein in a first position (FIG. 4) of the at least two positions the fluid is able to bypass the tool head and return to the fluid reservoir to prevent operation of the tool head and in a second position (FIG. 5) of the at least two positions the fluid is able to flow to the tool head to allow operation of the tool head,
a biasing means 80 operatively biasing a tapered portion 265 of the diverter into either a fail-safe position or a fail-dangerous position (Col. 2 line 51-Col. 3 line 4); and

Davis is silent regarding the actuator is located on an outside portion of the body.
However, Alexander teaches an “on/off” switch (visible in FIG. 1) on the pressure washer housing 11 (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Davis by adding an on/off switch (taught by Alexander) to the engine 20 of Davis to work in conjunction with the trigger of Davis to actuate the pressure washer, as taught by Davis, for the purpose of providing a simple way to turn on the pressure washer to thus allow for operation of the pressure washer.
The on/off switch of Alexander and the trigger of Davis work in conjunction with each other to move the diverter into one of the at least two positions.  Without the pressure washer being supplied power, via the on/off switch of Alexander, the pressure washer will not function in its intended manner.  The disclosure of Davis being silent regarding the presence of an on/off switch does not remove the necessity of the switch to provide power to the pressure washer thus allowing the pressure washer to function.
Regarding claim 3, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the safety valve allows operation of the tool head when the actuator is actuated (Col. 6 line 30-36).
Regarding claim 5, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.

Regarding claim 6, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 5.
Davis further discloses the tool head connection comprises fluid hose connectors (FIG. 1, 6).
Regarding claim 7, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the body defines a fluid reservoir connection whereby the fluid reservoir is arranged in fluid communication with the incoming fluid passage and the return fluid passage (FIG. 1, 6; Col. 5 line 40-57).
Regarding claim 8, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 7.
Davis further discloses the fluid reservoir connection comprises fluid hose connectors (FIG. 1, 6).
Regarding claim 9, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the diverter defines a conduit 155 which defines a shunting passage (through 155) when in one of the at least two positions (FIG. 4; Col. 5 line 40-57).
Regarding claim 10, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the diverter is configured to redirect fluid to a shunting passage 155 defined by the body when in one of the at least two positions (FIG. 4; Col. 5 line 40-57).
Regarding claim 11, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.

Regarding claim 12, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the body is shaped, dimensioned and configured to engage the tool head so that an operator is able to use the tool head with the actuator in a manually actuatable location (FIG. 6).
Regarding claim 13, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses each of an incoming port 65 and a return port 130 traverses the body (FIG. 3; Col. 4 line 1-7).
Regarding claim 15, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the actuator comprises a switch, button, or handle (FIG. 6; Col. 6 line 28-29).
Regarding claim 16, Davis discloses a hydraulic or pneumatic tool assembly comprising:
a tool head 40/145;
a fluid reservoir (“reservoir”) for operatively supplying the tool head with hydraulic or pneumatic fluid; 
a safety valve 35 fitted to the tool head, wherein the safety valve has a body 70 defining an incoming fluid passage 65 via which fluid is able to pass from the fluid reservoir through the body to the tool head, and a return fluid passage 130 via which fluid is able to return from the tool head through the body to the fluid reservoir;
a diverter 140 displaceably arranged between at least two positions, wherein in a first position (FIG. 4) of the at least two positions the fluid is able to bypass the tool head and return to the fluid 
a biasing means 80 operatively biasing a tapered portion 265 of the diverter into either a fail-safe position or a fail-dangerous position (Col. 2 line 51-Col. 3 line 4); and 
an actuator (“trigger”), wherein the actuator is configured so that actuation thereof counteracts the biasing means and actuates the diverter into one of the at least two positions (FIG. 1-6; Col. 2 line 51-Col. 4 line 18, Col. 5 line 36-64).
Davis is silent regarding the actuator is located on an outside portion of the body.
However, Alexander teaches an “on/off” switch (visible in FIG. 1) on the pressure washer housing 11 (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Davis by adding an on/off switch (taught by Alexander) to the engine 20 of Davis to work in conjunction with the trigger of Davis to actuate the pressure washer, as taught by Davis, for the purpose of providing a simple way to turn on the pressure washer to thus allow for operation of the pressure washer.
The on/off switch of Alexander and the trigger of Davis work in conjunction with each other to move the diverter into one of the at least two positions.  Without the pressure washer being supplied power, via the on/off switch of Alexander, the pressure washer will not function in its intended manner.  The disclosure of Davis being silent regarding the presence of an on/off switch does not remove the necessity of the switch to provide power to the pressure washer thus allowing the pressure washer to function.
Regarding claim 17, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 16.

Regarding claim 18, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 16.
Davis further discloses the fluid reservoir is arranged in fluid communication with the safety valve by means of hoses (FIG. 1, 6).
Regarding claim 21, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the tapered portion comprises a proruption (at 265) from a surface of the diverter closest to the biasing means (FIG. 2-5).
Regarding claim 22, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses at least the actuator, the body, the diverter, and the biasing means are capable of being held by one person (FIG. 1, 6).
Regarding claim 23, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the actuator is connected (all elements of the pressure washer are connected to each other) to the body (FIG. 6).
Regarding claim 24, Davis, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Davis further discloses the actuator moves in a direction that is coplanar with the largest dimension of the body (FIG. 6).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 14, Davis discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Davis is silent regarding the incoming port and the return port are arranged in parallel with respect to each other.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to align the incoming port and return port parallel to each other, since it has been held that mere relocation of an element, specifically the placement of the return port in comparison to the incoming port, would not have modified the operation of the device.  Additionally, figures 1 and 6 show the fittings 30 are arranged parallel to one another.  It is known to one of ordinary skill in the art that placing incoming and return ports in parallel allows for a more compact housing for the ports and less likelihood of accidentally harming one of the hoses exiting the fittings.

Alternatively, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Alexander.
Regarding claim 14, Davis discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Davis is silent regarding the incoming port and the return port are arranged in parallel with respect to each other.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to align the incoming port and return port parallel to each other, since it has been held that .

Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious operation occurs when the actuator is not actuated or the assembly further comprising a bi-directional swivel joint arranged in fluid communication with the safety valve and the hoses to allow swiveling of the safety valve with respect to the hoses, along with the other limitations of the claims.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.  However, in an effort to clarify the record, a new interpretation of the Davis reference, as well as an alternative 103 rejection combining Davis in view of Alexander have been made.
Applicant’s arguments are centered around the previous interpretation of the Davis reference, and therefore do not apply to the current rejections.
With the entirety of the outer surface of the pressure washer of Davis now being interpreted as the body, the trigger is located “on the body”.  Furthermore, the on/off switch of Alexander is 
Furthermore, “on” is defined by Merriam-Webster as “used as a function word to indicate position in close proximity with”.  Accordingly, the previous rejection had met the limitation as the actuator (“trigger”) of Davis is located in close proximity with the body.  However, as stated above, in an effort to clarify the record, the current alternative 102/103 rejections have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753